DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.   Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kohei et al. (JP 2016-219761, published 12/22/2016 (listed on IDS filed on 5/26/2021, examined with a machined translation); hereinafter “Kohei”) in view of Chen et al. (US Pub. 2018/0151704; hereinafter “Chen”).
Kohei discloses [Re claim 1] a manufacturing method of a semiconductor device comprising a first conductor 160, first and second insulators (175, 150), and first and second oxides (122, 123), comprising: forming the first oxide 122 (see paragraph 259 under “Detailed Description of the Invention”) over a substrate 100 (see fig. 12B) depositing the first insulator 175 (see paragraph 281 under “Detailed Description of the Invention”) over the first oxide 122 (see fig. 13B); forming an opening 174 (see paragraph 296 under “Detailed Description of the Invention”) reaching the first oxide 122 in the first insulator 175 (see fig. 19B); depositing a first oxide film 123a (see paragraph 298 under “Detailed Description of the Invention”) in contact with the first oxide 122 and the first insulator 175 in the opening 174 (see fig. 20B); depositing a first insulating film 150a (see paragraph 300 under “Detailed Description of the Invention”) over the first oxide film 123a (see fig. 20B) by a PEALD method (an ALD method includes a thermal 2, dinitrogen monoxide) in order to form an insulating film, such as silicon oxide; see paragraph 247 under “Detailed Description of the Invention”) into the chamber 1701 are included.
Kohei fails to disclose explicitly wherein the deposition of the first insulating film 150a was performed while the substrate is heated to higher than or equal to 300 °C.
However, Chen discloses wherein a SiO2 may be deposited using plasma-enhanced ALD performing at temperatures at about 400 °C or less (page 4, paragraph 49).  And Kohei also discloses wherein the first insulating film 150a can be silicon oxide (see paragraph 300 under “Detailed Description of the Invention”).

Kohei discloses [Re claim 5] wherein plasma treatment is performed on the first oxide 122, the first oxide film 123a, and the first insulator 175 in an atmosphere containing oxygen before the first insulating film 150a is deposited (the first oxide 122, the first oxide film 123a, and the first insulator 175 can be formed by using a plasma ALD, in which an oxygen gas can be used; see paragraphs 235-238; before forming the first insulating film 150a; see figs 19B and 20B).
Kohei discloses [Re claim 6] wherein after the second oxide 123, the second insulator 150, and the first conductor 160 are formed, a third insulator 172 is further deposited over the first insulator 175, the second oxide 123, the second insulator 150, and the first conductor 160 (see paragraph 336 under “Detailed Description of the Invention”; see fig. 26B), and wherein a silicon nitride film 170 (see paragraph 307 under “Detailed Description of the Invention”) is deposited over the third insulator 172 (see fig. 26B) by a PEALD method (an ALD method includes a thermal ALD method and a plasma ALD method; see paragraph 233; and a plasma ALD method can be used; see paragraphs 235-238 under “Detailed Description of the Invention”).

 Claims 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kohei in view of Fukuda et al. (US Pub. 2011/0250748; hereinafter “Fukuda”).
Kohei discloses [Re claim 3] a manufacturing method of a semiconductor device comprising a first conductor 160, first and second insulators (175, 150), and first and second oxides (122, 123), comprising: forming the first oxide 122 (see paragraph 259 under “Detailed Description of the Invention”) over a substrate 100 (see fig. 12B) depositing the first insulator 175 (see paragraph 281 under “Detailed Description of the Invention”) over the first oxide 122 (see fig. 13B); forming an opening 174 (see paragraph 296 under “Detailed Description of the Invention”) reaching the first oxide 122 in the first insulator 175 (see fig. 19B); depositing a first oxide film 123a (see paragraph 298 under “Detailed Description of the Invention”) in contact with the first oxide 122 and the first insulator 175 in the opening 174 (see fig. 20B); depositing a first insulating film 150a (see paragraph 300 under “Detailed Description of the Invention”) over the first oxide film 123a (see fig. 20B) by a thermal ALD method (an ALD method includes a thermal ALD method and a plasma ALD method; see paragraph 233; and a thermal ALD method can be used; see paragraphs 229-231 under “Detailed Description of the Invention”) depositing a first conductive film 160a (see paragraph 302 under “Detailed Description of the Invention”) over the first insulating film 150a (see fig. 20B); and removing part of the first oxide film 123a, part of the first insulating film 150a, and part of the first conductive film 160a until a top surface of the first insulator 175 is exposed (see paragraph 304 under “Detailed Description of the Invention”) to form the second oxide 123, the second insulator 150, and the first conductor 160 (see fig. 21B), and wherein a 2, dinitrogen monoxide) in order to form an insulating film, such as silicon oxide; see paragraph 247 under “Detailed Description of the Invention”) into the chamber 1701 are included.
Kohei fails to disclose explicitly wherein the deposition of the first insulating film 150a is performed while the substrate is heated to higher than or equal to 350 °C.
However, Fukuda discloses wherein a silicon oxide film 20 is formed by using an ALD method with a temperature set between 300 °C and 600 °C, in which raw gases are a silane and ozone (page 4, paragraph 61).  And Kohei also discloses wherein the first insulating film 150a can be silicon oxide (see paragraph 300 under “Detailed Description of the Invention”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain temperature during a formation of an insulating film, as taught by Fukuda, because it would have been to obtain desired thickness and characteristics of the insulating film appropriate for a semiconductor device.
Kohei discloses [Re claim 9] wherein plasma treatment is performed on the first oxide 122, the first oxide film 123a, and the first insulator 175 in an atmosphere containing oxygen before the first insulating film 150a is deposited (the first oxide 122, 
Kohei discloses [Re claim 10] wherein after the second oxide 123, the second insulator 150, and the first conductor 160 are formed, a third insulator 172 is further deposited over the first insulator 175, the second oxide 123, the second insulator 150, and the first conductor 160 (see paragraph 336 under “Detailed Description of the Invention”; see fig. 26B), and wherein a silicon nitride film 170 (see paragraph 307 under “Detailed Description of the Invention”) is deposited over the third insulator 172 (see fig. 26B) by a PEALD method (an ALD method includes a thermal ALD method and a plasma ALD method; see paragraph 233; and a plasma ALD method can be used; see paragraphs 235-238 under “Detailed Description of the Invention”).

Allowable Subject Matter
Claims 2, 4, 7, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites the first oxide, the first oxide film, and the first insulator are irradiated with a microwave in the step of introducing the second gas.  

Claims 7 and 11 recite the first oxide, the second oxide, and the first insulator are irradiated with a microwave before the silicon nitride film is deposited.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        January 14, 2022